DISMISS; and Opinion Filed January 26, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00830-CV

                             KASEY KRUMMEL, Appellant
                                       V.
                         LEEZA GABRIELLA VAYNMAN, Appellee

                           On Appeal from the 360th District Court
                                   Tarrant County, Texas
                            Trial Court Cause No. 360-615418-17

                              MEMORANDUM OPINION
                        Before Justices Lang-Miers, Myers, and Boatright
                                 Opinion by Justice Lang-Miers
       Appellant’s brief in this case is overdue. By postcard dated October 17, 2017, we notified

appellant the time for filing her brief had expired. We directed appellant to file a brief and an

extension motion within ten days. We cautioned appellant that failure to file a brief and an

extension motion would result in the dismissal of this appeal without further notice. On October

26, 2017, we granted appellant’s request to extend time to file her brief and ordered her brief filed

by November 25, 2017. To date, appellant has not filed a brief, filed a second extension motion,

or otherwise corresponded with the Court regarding the status of her brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


170830F.P05




                                               –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 KASEY KRUMMEL, Appellant                          On Appeal from the 360th District Court,
                                                   Tarrant County, Texas
 No. 05-17-00830-CV         V.                     Trial Court Cause No. 360-615418-17.
                                                   Opinion delivered by Justice Lang-Miers.
 LEEZA GABRIELLA VAYNMAN,                          Justices Myers and Boatright participating.
 Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee LEEZA GABRIELLA VAYNMAN recover her costs of
this appeal from appellant KASEY KRUMMEL.


Judgment entered this 26th day of January, 2018.




                                             –3–